 



Exhibit 10.02
INTUIT INC.
SENIOR EXECUTIVE INCENTIVE PLAN
As Adopted by the Compensation Committee of the Board on October 23, 2007
And Approved by Stockholders on December 14, 2007

1.   Purposes

The Intuit Inc. Senior Executive Incentive Plan is a component of Intuit’s
overall strategy to pay its employees for performance. The purposes of this Plan
are to: (A) motivate senior executives by tying their compensation to
performance; (B) reward exceptional performance that supports overall Intuit
objectives; and (C) attract and retain top performing employees.

2.   Definitions

     A. “Award” means any cash incentive payment made under the Plan.
     B. “Code” means the Internal Revenue Code of 1986, as amended.
     C. “Committee” means the Compensation Committee of Intuit’s Board of
Directors, or such other committee designated by that Board of Directors, which
is authorized to administer the Plan under Section 3 hereof. The Committee shall
be comprised solely of directors who are outside directors under Code
Section 162(m).
     D. “Intuit” means Intuit Inc. and any corporation or other business entity
of which Intuit (i) directly or indirectly has an ownership interest of 50% or
more, or (ii) has a right to elect or appoint 50% or more of the board of
directors or other governing body.
     E. “Senior Executive” means an Intuit employee who holds a position with
the title of Senior Vice President or above.
     F. “Participant” means any Senior Executive to whom an Award is granted
under the Plan.
     G. “Plan” means this Plan, which shall be known as the Intuit Senior
Executive Incentive Plan.

3.   Administration

     A. The Plan shall be administered by the Committee. The Committee shall
have the authority to:
               (i) interpret and determine all questions of policy and
expediency pertaining to the Plan;
               (ii) adopt such rules, regulations, agreements and instruments as
it deems necessary for its proper administration;
               (iii) select Senior Executives to receive Awards;
               (iv) determine the terms of Awards;
               (v) determine amounts subject to Awards (within the limits
prescribed in the Plan);
               (vi) determine whether Awards will be granted in replacement of
or as alternatives to any other incentive or compensation plan of Intuit or an
acquired business unit;

1



--------------------------------------------------------------------------------



 



               (vii) grant waivers of Plan or Award conditions (but with respect
to Awards intended to qualify under Code Section 162(m), only as permitted under
that Section);
               (viii) accelerate the payment of Awards (but with respect to
Awards intended to qualify under Code Section 162(m), only as permitted under
that Section);
               (ix) correct any defect, supply any omission, or reconcile any
inconsistency in the Plan, any Award or any Award notice;
               (x) take any and all other actions it deems necessary or
advisable for the proper administration of the Plan;
               (xi) adopt such Plan procedures, regulations, subplans and the
like as it deems are necessary to enable Senior Executives to receive Awards;
and
               (xii) amend the Plan at any time and from time to time, provided
however that no amendment to the Plan shall be effective unless approved by
Intuit’s stockholders, to the extent such stockholder approval is required under
Code Section 162(m) with respect to Awards which are intended to qualify under
that Section.
     B. The Committee may delegate its authority to grant and administer Awards
to a separate committee; however, only the Committee may grant and administer
Awards which are intended to qualify as performance-based compensation under
Code Section 162(m).

4.   Eligibility

Only Senior Executives designated by the Committee as eligible may become
Participants in the Plan.

5.   Performance Goals

     A. The Committee shall establish performance goals applicable to a
particular fiscal year (or performance period) prior to its start, provided,
however, that such goals may be established after the start of the fiscal year
(or performance period) but while the outcome of the performance goal is
substantially uncertain if such a method of establishing performance goals is
permitted under proposed or final regulations issued under Code Section 162(m).
     B. Each performance goal applicable to a fiscal year (or performance
period) shall be one or more of the following performance criteria, either
individually, alternatively or in any combination, applied to either Intuit as a
whole or to a business unit or subsidiary, either individually, alternatively or
in any combination, and measured on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, in each case as specified by the Committee::

  •   Net income     •   Stockholder return     •   Earnings per share     •  
Revenue     •   Return on investment     •   Revenue growth     •   Operating
income     •   Market share     •   Strategic positioning     •   Return on net
assets programs

2



--------------------------------------------------------------------------------



 



  •   Return on equity     •   Cash flow     •   New product releases     •  
Employee productivity and satisfaction metrics

     C. The Committee shall determine the target level of performance that must
be achieved with respect to each criterion that is identified in a performance
goal in order for a performance goal to be treated as attained.
     D. The Committee shall base performance goals on one or more of the
foregoing business criteria. In the event performance goals are based on more
than one business criterion, the Committee may determine to make Awards upon
attainment of the performance goal relating to any one or more of such criteria,
provided the performance goals, when established, are stated as alternatives to
one another at the time the performance goal is established.
     E. As soon as reasonably practicable following the conclusion of each
fiscal year (or performance period), the Committee shall certify, in writing, if
and the extent to which the performance goal or goals have been satisfied as and
to the extent required by Code Section 162(m).

6.   Awards

     A. Awards may be made on the basis of Intuit and/or business unit
performance goals and formulas determined by the Committee. During any Intuit
fiscal year, no Participant shall receive an Award of more $5,000,000.
     B. The Committee, in its discretion, may reduce or eliminate a
Participant’s Award at any time before it is paid, whether or not calculated on
the basis of pre-established performance goals or formulas.
     C. The payment of an Award requires that the Participant be an active
employee and on Intuit’s payroll on the day the Award is paid to receive any
portion of the Award. The Committee may make exceptions to this requirement in
the case of retirement, death or disability, or in the case of a corporate
change in control as determined by the Committee in its sole discretion.
     D. Intuit shall withhold all applicable federal, state, local and foreign
taxes required by law to be paid or withheld relating to the receipt or payment
of any Award.

7.   General

     A. The Plan shall become effective as of October 23, 2007, contingent upon
stockholder approval of the Plan.
     B. Any rights of a Participant under the Plan shall not be assignable by
such Participant, by operation of law or otherwise, except by will or the laws
of descent and distribution. No Participant may create a lien on any funds or
rights to which he or she may have an interest under the Plan, or which is held
by Intuit for the account of the Participant under the Plan.
     C. Participation in the Plan shall not give any Senior Executive any right
to remain in Intuit’s employ. Further, the adoption of this Plan shall not be
deemed to give any Senior Executive or other individual the right to be selected
as a Participant or to be granted an Award.

3



--------------------------------------------------------------------------------



 



     D. To the extent any person acquires a right to receive payments from
Intuit under this Plan, such rights shall be no greater than the rights of an
unsecured creditor of Intuit’s.
     E. The Plan shall be governed by and construed in accordance with the laws
of the State of California.
     F. The Board may amend or terminate the Plan (i) at any time and for any
reason subject to stockholder approval and (ii) at any time and for any reason
if and to the extent the Plan’s qualification under Code Section 162(m) would
not be adversely affected.

4